                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TENNESSEE
                                EASTERN DIVISION


VALECIA BOLDEN,                                      )
                                                     )
               Plaintiff,                            )
                                                     )
v.                                                   )       No. 1:19-cv-01262-STA-jay
                                                     )
LAKE COUNTY BOARD OF EDUCATION,                      )
                                                     )
               Defendant.                            )


            ORDER ADOPTING REPORT AND RECOMMENDATION
             ORDER TO ISSUE AND AFFECT SERVICE OF PROCESS
                       ORDER OF PARTIAL DISMISSAL
______________________________________________________________________________

       Before the Court is the United States Magistrate Judge’s Report and Recommendation on

Plaintiff Valecia Bolden’s Complaint. The Magistrate Judge has recommended that the Court

construe Plaintiff’s recent filing (ECF No. 8) as a supplement to her Complaint, direct the Clerk

of Court to issue summons for Ms. Bolden’s Title VII, ADA, and defamation claims, and dismiss

her negligence claim under Tennessee law.

       Pursuant to 28 U.S.C. § 636(b), a district court “shall make a de novo determination of

those portions of the report or specified proposed findings or recommendations to which objection

is made.” 28 U.S.C. § 636(b)(1)(C). Plaintiff had fourteen (14) days from the service of the

Magistrate Judge’s report in which to file objections to the recommended conclusions and an

additional three (3) days from the service of the report under Federal Rule of Civil Procedure 6(d).

See Fed. R. Civ. P. 6(d) (adding 3 days to a party’s time to act when the party may or must act

within a specified time after service and service is made by means of U.S. mail). The Magistrate
Judge issued his report on February 13, 2020. Plaintiff’s deadline to file objections to the

Magistrate Judge’s report then was March 2, 2020. Plaintiff has not filed any objections to the

report, and the time to do so has now passed. Under the circumstances, the Court may adopt the

findings and rulings of the Magistrate Judge to which no specific objection is filed. Thomas v.

Arn, 474 U.S. 140, 149–52 (1985).

       Having reviewed the Magistrate Judge’s Report and Recommendation and the entire record

of the proceedings, the Court hereby ADOPTS the Report. As such, the Court construes Plaintiff’s

filing as a supplement to her pleadings. Plaintiff’s negligence claims are hereby dismissed,

consistent with the Magistrate Judge’s recommendation. Plaintiff’s remaining claims will proceed.

       It is ORDERED that the Clerk shall issue summons for the Lake County Board of

Education at the address listed in the Complaint and in Plaintiff’s administrative charge: 819

McBride Street, Tiptonville, TN 38079. The Clerk should then deliver process to the United States

Marshal for service of the summons and complaint. Service of the Complaint (ECF No. 1) shall

be made on the Lake County Board of Education pursuant to Rule 4(h)(1) of the Federal Rules of

Civil Procedure. The United States shall advance all costs of service.

       It is further ORDERED that Plaintiff shall serve a copy of every document she files in this

case on the attorneys for the Lake County Board of Education. Each of Plaintiff’s filings with the

Court must include a certificate of service. Plaintiff must familiarize herself with the Federal Rules

of Civil Procedure and the Court’s Local Rules. 1 Plaintiff shall promptly notify the Clerk of any

change of address or extended absence. Plaintiff’s failure to comply with these requirements, or

any other order of the Court, may result in the dismissal of this case without further notice.


       1
         A free copy of the Local Rules may be obtained from the Clerk. The Local Rules are also
available on the Court’s website at www.tnwd.uscourts.gov/pdf/content/LocalRules.pdf.
                                                  2
IT IS SO ORDERED.

                    s/ S. Thomas Anderson
                    S. THOMAS ANDERSON
                    CHIEF UNITED STATES DISTRICT JUDGE

                    Date: March 10, 2020




                      3
